UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 7, 2010 COLONIAL BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Federal 0-51385 90-0183739 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer Identification No.) of Incorporation) 2745 S. Delsea Drive, Vineland, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(856) 205-0058 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 7, 2010, the Registrant issued a press release announcing the results of its stock offering. A copy of the press release announcing the results of the stock offering is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not applicable (d) Exhibits. Exhibit No. Description Press release dated July 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. COLONIAL BANKSHARES, INC. DATE: July 8, 2010 By: /s/ L. Joseph Stella, III L. Joseph Stella, III Executive Vice President and Chief Financial Officer
